Citation Nr: 1039489	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for hammertoes, second through fourth toes, right foot. 

2.  Entitlement to increased evaluation in excess of 10 percent 
for amputation, second through fifth toes, left foot (originally 
rated as hammertoes, second through fourth toes, left foot).

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as the appellant or the claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Procedurally, the Board notes that, in June 2005, the Veteran 
initially filed a claim for an increased rating for hammertoes of 
the left foot, then rated at 10 percent, under Diagnostic Code 
5282.  38 C.F.R. § 4.71a (2009).  During the pendency of this 
appeal, the Veteran underwent an operation, during which the 
second through fifth toes on his left foot were amputated at the 
metatarsal joint.  The RO granted a temporary total disability 
rating (100 percent disabling) to the Veteran for the period from 
September 13, 2006, the date of surgery, through November 30, 
2006.  For the period after the temporary total rating, from 
December 1, 2006, the RO assigned a 10 percent rating for 
amputation, second through fifth toes, left foot, under 
Diagnostic Code 5171.  Id.  

In June 2010, the Veteran testified at a hearing before the 
Board, via video conferencing.  A transcript is of record.  

During the pendency of this appeal, the Veteran asserted that he 
had to retire from his employment and that he could not work any 
other position due to his service-connected disabilities.  Such 
evidence in the record suggesting unemployability constitutes an 
informal claim for TDIU.  Where a veteran: (1) submits evidence 
of a medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(stating that VA has to "determine all potential claims raised by 
the evidence, applying all relevant laws and regulations"); see 
also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an 
effective date appeal, that an appeal for higher rating somehow 
includes TDIU, or that a TDIU must arise from an increased rating 
claim, unless it is the veteran who raises the TDIU claim).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's disability of the 
right foot has been manifested by hammertoes of toes two through 
four, without evidence of claw foot, flatfoot, weak foot, 
malunion of the tarsal or metatarsal bones, or a severe foot 
injury.

2.  Prior to September 13, 2006, the Veteran's disability of the 
right foot was manifested by hammertoes of toes two through four, 
without evidence of claw foot, flatfoot, weak foot, malunion of 
the tarsal or metatarsal bones, or a severe foot injury.

3.  From December 1, 2006, the Veteran's left foot disability has 
been manifested by the amputation of toes two through five 
without the loss of the metatarsal head.  

4.  From June 30, 2005, the Veteran's right foot disability has 
also been productive of metatarasalgia.  


CONCLUSIONS OF LAW

1.  For any period under consideration, the criteria for a 
disability rating in excess of 10 percent for hammertoes, second 
through fourth toes, right foot, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2009).

2.  Prior to September 13, 2006, the criteria for a disability 
rating in excess of 10 percent for hammertoes, second through 
fourth toes, left foot, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5282 (2009).

3.  For the period from December 1, 2006, the criteria for a 
disability rating in excess of 10 percent for amputation, second 
through fifth toes, left foot, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5173 (2009).

4.  From June 30, 2005, a separate rating of 10 percent, but no 
greater than 10 percent, is warranted for unilateral 
metatarsalgia.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5279 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An October 2005 VCAA notice substantially satisfied most of the 
provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate the claims; the information and 
evidence that VA would seek to provide; and the information and 
evidence the Veteran was expected to provide.  In November 2008, 
the RO issued a letter containing additional information 
regarding increased rating claims.  However, the RO issued the 
latter notice after the April 2006 rating decision from which the 
Veteran's claims arise.  Subsequent to the issuance of the 
November 2008 notice letter, the RO re-adjudicated the 
appellant's claims, as demonstrated by the January 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA notification 
and re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a re-adjudication decision).  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that VA 
acquired the Veteran's VA treatment records to assist the Veteran 
with the claims.  The Board notes that, in a February 2007 VA 
treatment record, the Veteran scheduled a surgical procedure 
during which the examiners were to amputate the second through 
fourth toes on his right foot.  However, in a subsequent February 
2007 VA treatment record, the Veteran reportedly cancelled the 
surgery.  The claims file contains no records, testimony, or lay 
statements indicating that the Veteran has undergone right foot 
surgery during the pendency of this appeal.  Considering that the 
evidence does not indicate that the Veteran has undergone the 
amputation of the toes of the right foot, the Board finds that a 
remand to obtain records related to this procedure is not 
necessary and will proceed with the adjudication of the appeal.  
The Board also notes that VA provided the Veteran with a VA 
medical examination that was thorough and productive of medical 
findings regarding the nature and extent of the Veteran's 
respective disabilities.  As such, there is no duty to provide an 
additional examination or medical opinion for this claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the June 2010 Board hearing, in Bryant v. Shinseki, --- 
Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law 
Judge (VLJ) who conducts a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.   Here, 
during the June 2010 hearing, the Acting VLJ specifically noted 
the issues on appeal.  The representative and the Acting VLJ then 
asked questions to ascertain the extent of the Veteran's 
disabilities.  In addition, the Acting VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  The Acting VLJ specifically asked 
the Veteran regarding the effect the disability had on his 
employment and  the nature of the Veteran's recent retirement.  
Therefore, the Acting VLJ substantially complied with the 
requirements of Bryant.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the Veteran's claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claims.  As such, 
the Board finds that, consistent with Bryant, the Acting VLJ 
complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In view of the foregoing, the Board finds that VA has fulfilled 
its duties to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. 
§ 4.1 (2009).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).  While the Veteran's entire history is reviewed when 
making a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
that staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a claimant 
might experience multiple distinct degrees of disability that 
would result in different levels of compensation from the time 
the increased rating claim was filed until a final decision on 
that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending.  Hart, 21 Vet. App. at 505.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3 (2009).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited by VA's 
anti-pyramiding regulation.  See 38 C.F.R. § 4.14 (2009).  A 
claimant may not be compensated twice for the same symptomatology 
as "such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 4 
Vet. App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  Where, however, 
separate and distinct manifestations have arisen from the same 
injury, separate disability ratings may be assigned where none of 
the symptomatology of the condition overlaps.  The critical 
inquiry in making this determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  Esteban 
v. Brown, 
6 Vet. App. 259, 262 (1994).

The applicable effective date statute and regulations provide 
that the proper effective date for increased rating claims is the 
earliest date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the effective date is 
the date of receipt of claim for increased rating.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2009).  In making this determination, 
the Board must consider all of the evidence of record, regardless 
of when it was received, and not limit the evidence considered to 
a one-year period prior to receipt of claim for increased rating.  
See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

Under Diagnostic Code (DC) 5282, hammertoes involving all toes, 
unilaterally, without claw foot, warrant a 10 percent rating.  
This is the maximum rating assignable for this disorder.  38 
C.F.R. § 4.71a.  

Under DC 5173, a 10 percent rating is warranted for amputation of 
two, three, or four toes, if the amputations do not include the 
great toe, and a maximum schedular rating of 20 percent is 
warranted if the amputations include the great toe.  Id.  

Rating Right Foot Disability

Having reviewed the evidence of record, the Board finds that the 
Veteran's hammertoe disorder of the right foot does not warrant a 
rating greater than 10 percent for any period of the increased 
rating claim.  The Veteran's VA treatment records indicate 
treatment for digitally contracted toes, two through four, of the 
right foot.  In the October 2005 VA medical examination report, 
the VA examiner described the Veteran's toes as mild hammertoe 
deformities with dorsal displacement of the digits.  Hammertoes 
are rated under DC 5282 and the 10 percent rating currently 
assigned is the maximum rating assignable under DC 5282.  The 
evidence contains no indication of any other right foot disorder 
that would allow for a rating higher than the currently assigned 
10 percent, such as flatfoot (DC 5276), weak foot (DC 5277), claw 
foot (DC 5278), malunion of the tarsal or metatarsal bones (DC 
5283), or a severe foot injury (DC 5284).  38 C.F.R. § 4.71a.

Rating Left Foot Disability

Regarding the Veteran's left foot disability, the Board finds 
that, for the period prior to the September 13, 2006 amputation 
procedure, the Veteran's service-connected hammertoe disorder of 
the left foot did not warrant a rating greater than 10 percent.  
Prior to the procedure, the Veteran's VA treatment records 
indicated treatment for digitally contracted toes, two through 
four, of the left foot.  In the October 2005 VA medical 
examination report, the examiner described the Veteran's toes as 
mild hammertoe deformities with dorsal displacement of the digits 
bilaterally.  Hammertoes are rated under DC 5282 and the 10 
percent rating assigned prior to September 13, 2006 is the 
maximum rating assignable under this code.  The evidence contains 
no indication that, prior to September 13, 2006, the Veteran 
experienced a left foot disorder that would allow for a rating 
higher than the currently assigned 10 percent, such as flatfoot 
(DC 5276), weak foot (DC 5277), claw foot (DC 5278), malunion of 
the tarsal or metatarsal bones (DC 5283), or a severe foot injury 
(DC 5284).  38 C.F.R. § 4.71a.

The September 2006 VA treatment records indicate that, during a 
surgical procedure, the examiners dissected the second through 
fifth digits of the left foot from the respective 
metatarsophalangeal joints.  As the RO granted the Veteran's 
request for a total temporary rating for the period from 
September 13, 2006, the date of surgery, through November 30, 
2006, this period is not under consideration when assigning 
ratings.  Since December 1, 2006, the Veteran's left foot 
disorder has been rated under DC 5173, allowing for a 10 percent 
rating for amputation of three or four toes without metatarsal 
involvement.  The Veteran's left foot disability does not meet 
the criteria for the next higher 20 percent rating under DC 5173, 
as the great toe was not amongst the amputated digits.  Also, the 
Veteran does not meet the criteria for a next higher 20 percent 
rating under DC 5172 for any period because the metatarsal head 
was not removed along with the digits.  38 C.F.R. § 4.71a.

Separate Rating for Metatarsalgia of the Right Foot

Having reviewed the evidence of record, the Board finds that the 
Veteran is entitled to a separate 10 percent rating for 
metatarsalgia of the right foot from June 30, 2005, which is one 
year prior to receipt of increased rating claim on June 30, 2006, 
because entitlement to the separate rating arose for the full one 
year period prior to receipt of the increased rating claim.  
Prior to the Veteran's June 30, 2006 claim for an increased 
rating, in an October 2002 VA treatment record, the Veteran 
reported experiencing pain under the balls of both feet.  The VA 
examiner diagnosed iatrogenic digital contractures two to four 
bilaterally with increased pressure at the metatarsal head.  
Subsequent treatment records indicate that the Veteran repeatedly 
indicated experiencing pain in the metatarsal region of both 
feet.  

In the October 2005 VA medical examination report, the VA 
examiner noted that the Veteran experienced a "pins and needles, 
burning and shooting sensation" in the left foot and bilateral 
numbness.  She diagnosed diabetic neuropathy.  However, in a 
February 2007 letter, a VA doctor of podiatric medicine stated 
that the Veteran had chronic pain in the balls of both feet due 
to the in-service surgical procedure that resulted in his 
service-connected toe disabilities.  Also, in a February 2007 VA 
treatment record, the examiner diagnosed metatarsalgia and pain 
of the right foot.  

The Board notes that the respective 10 percent ratings currently 
assigned under DCs 5173 and 5282 compensate only for loss or 
deformity of the Veteran's toes, and not for any symptomatology 
related to pain.  Therefore, the Board finds that the Veteran is 
entitled to a separate 10 percent rating for metatarsalgia of the 
right foot under DC 5279.  See 4.71a; see also 38 C.F.R. § 4.14 
(allowing for a separate rating for separate and distinct 
manifestations of the same disorder as long as none of the 
symptomatology overlaps).  Although the evidence suggests that 
the Veteran has pain, equivalent to metatarsalgia, in both feet, 
the only diagnosis of metatarsalgia found in the record of 
evidence involves only the right foot.  More importantly, DC 5279 
allows for a single 10 percent rating for metatarsalgia, even if 
bilateral.  Therefore, even if bilateral metatarsalgia were 
proven, the Veteran could not gain any further benefit under the 
schedular criteria.  Also, a next higher rating is not permitted 
as the 10 percent rating is the maximum allowed under DC 5279.  
38 C.F.R. § 4.71a.

In addition, based on the Veteran's statements and examiners' 
notations in the treatment records, the 10 percent disability 
level for metatarsalgia was factually ascertainable from one year 
prior to the veteran's June 30, 2006 date of claim for increased 
rating for his bilateral foot disorder.  See Hazan, 10 Vet. App. 
at 521.  Accordingly, the Board finds that the criteria for a 10 
percent rating for metatarsalgia are met from June 30, 2005.  

For these reasons, the Board finds that the preponderance of the 
evidence weighs against a disability rating in excess of 10 
percent for hammertoes of the right foot for any period and, 
prior to September 13, 2006, the preponderance of the evidence 
weighs against a disability rating in excess of 10 percent for 
hammertoes of the left foot under DC 5282.  Also, from December 
1, 2006, the preponderance of the evidence weighs against a 
disability rating in excess of 10 percent for amputation of the 
toes of the left foot under DC 5173.  Finally, the Board finds 
that the Veteran is entitled to a separate rating of 10 percent, 
but no greater than 10 percent, for metatarsalgia of the right 
foot under DC 5279.  38 C.F.R. § 4.71a.  

Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular criteria for the rating of the respective 
service-connected foot disabilities is inadequate.  Regarding the 
Veteran's right foot disorders, the respective ratings assigned 
under DCs 5282 and 5279 are based on the average impairment of 
earning capacity resulting from hammertoes of the foot and 
metatarsalgia.  Likewise, the respective ratings assigned for the 
Veteran's left foot disabilities under DCs 5282 and 5273 are 
based on the average impairment of earning capacity resulting 
from hammertoes of the foot and amputation of multiple toes, 
other than the great toe, without removal of the metatarsal 
heads.  The schedular rating criteria in this case contemplate 
symptomatology found within the record of evidence, specifically 
deformity of the toes, absent toes, and pain in the foot at the 
metatarsal region.  Therefore, having reviewed the evidence and 
the ratings assigned, the Board finds that the evidence does not 
show such an exceptional disability picture to render the 
schedular evaluation assigned for the Veteran's foot disabilities 
to be inadequate.

In short, the record does not indicate that the service-connected 
foot disabilities on appeal cause impairment over and above that 
which is contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An increased rating in excess of 10 percent for hammertoes, 
second through fourth toes, right foot, is denied.  

Prior to September 13, 2006, an increased rating in excess of 10 
percent for hammertoes, second through fourth toes, left foot, is 
denied; and from December 1, 2006, an increased rating in excess 
of 10 percent for amputation, toes two through five, left foot, 
is denied.  

A separate rating of 10 percent, but no greater than 10 percent, 
for metatarsalgia of the right foot is granted.  


REMAND

At the June 2010 Board personal hearing, the Veteran explicitly 
alleged that he had to retire from his employment and that he 
could not work at any other position due to his foot 
disabilities.  Such evidence in the record suggesting 
unemployability constitutes an informal claim for TDIU.  Where a 
veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether a veteran is entitled to a 
total rating for compensation purposes based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (VA to "determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations"); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(suggesting, in an effective date appeal, that an appeal for 
higher rating somehow includes TDIU, or that a TDIU must arise 
from an increased rating claim, unless it is the veteran who 
raises the TDIU claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue the Veteran 
notice in accordance with 38 C.F.R. § 3.159 
with regard to the inferred claim for TDIU.  
Said notice should include provision to the 
Veteran of the appropriate TDIU claim form 
and requirements to establish inability to 
obtain or maintain substantially gainful 
employment due to service-connected 
disabilities.

2.  After completion of the above and any 
additional development deemed necessary, the 
AMC/RO should adjudicate the issue of TDIU.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and should be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


